Citation Nr: 1337621	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a February 2013 remand, the Board instructed the RO/AMC to contact the National Archives and Records Administration in St. Louis, Missouri, and request that they conduct a search for any documentation of a court martial proceeding involving Keith Greene or Kevin Green during the time period of 1939 to 1976, with a focus on the years in the late 1970s, and provide any information found.  The RO/AMC was also instructed to contact the Department of the Army's United States Army Court of Criminal Appeals and request that they conduct a search for any documentation of a court martial proceeding involving Keith Greene or Kevin Green on and after 1976, with a focus on the years in the 1970s, and provide any information found.  It was further noted that all attempts to secure this evidence must be documented in the claims file and that the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist of that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

In a March 13, 2013 letter from VA to the United States Army Court of Criminal Appeals in Fort Belvoir, Virginia, it was requested that any record of a court martial proceeding involving Keith Greene or Kevin Green after 1976 be furnished.  The May 29, 2013 response letter from the Department of the Army, United States Army Court of Criminal Appeals in Fort Belvoir, Virginia, indicates that the database was researched and no information was located on a "Keith Greene or a Kevin D. Greene."  Because the February 2013 remand requested any record of a court martial proceeding involving Kevin Green, without any middle initial, and without an "e" at the end of the last name, the May 29, 2013 letter declaring that no records were located for a Kevin D. Greene, is not sufficient proof that there is no information of a court martial proceeding involving Kevin Green.  Therefore, a remand is required so that the RO/AMC can again contact the Department of the Army, United States Army Court of Criminal Appeals in Fort Belvoir, Virginia, and request that any record a of a court martial proceeding involving Kevin Green (no middle initial and no "e" at the end of Green), after 1976 be provided.

Additionally, in a July 10, 2013 letter from VA to the National Archives and Records Administration in St. Louis, Missouri, it was requested that any record of a court martial proceeding involving Keith Greene or Kevin Green after 1976 be furnished.  In a July 16, 2013 response letter from the National Archives at St. Louis, National Personnel Records Center, it was noted that the request was for proceedings after 1976, but that the individual whose records were sought was listed by VA as having been born in 1981.  The letter further indicates that court martial holdings at the National Archives at St. Louis are from 1918 to 1976 and that requests for court martial files from 1977 and later should be directed to the U.S. Army Court of Criminal Appeals in Fort Belvoir, Virginia.

In the July 10, 2013 letter to the National Archives in St. Louis, the RO/AMC mistakenly requested records of a court martial proceeding involving Keith Green or Kevin Green after 1976.  The February 2013 Board remand specifically instructs the RO to contact the National Archives and Records Administration in St. Louis, Missouri, and request that they conduct a search for any documentation of a court martial proceeding involving Keith Greene or Kevin Green during the time period of 1939 to 1976, with a focus on the years in the late 1970s.  As such, the RO/AMC did not comply with the February 2013 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the National Archives and Records Administration in St. Louis, Missouri, and request that they conduct a search for any documentation of a court martial proceeding involving Keith Greene or Kevin Green during the time period of 1939 to 1976, with a focus on the years in the late 1970s, and provide any information found.

2.  Contact the Department of the Army's United States Army Court of Criminal Appeals and request that they conduct a search for any documentation of a court martial proceeding involving Kevin Green on and after 1976, with a focus on the years in the late 1970s, and provide any information found.

3.  Contact any other appropriate source identified in the course of the investigation to obtain evidence to corroborate the Veteran's reported stressors. 

4.  All attempts to secure this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2) (2013), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and her representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and her representative must then be given an opportunity to respond.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



